UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD WARDRICK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, Senior District
Judge. (1:95-cr-00294-PJM-1; 8:99-cv-3381-PJM)


Submitted:   May 31, 2012                   Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Wardrick, Appellant Pro Se.    David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Wardrick seeks to appeal the district court’s

order treating his Fed. R. Crim. P. 36 motion to correct a

clerical error as a successive 28 U.S.C.A. § 2255 (West Supp.

2011) motion, and dismissing it on that basis.                            The order is not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate      of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that     the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Wardrick has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral    argument        because    the    facts       and     legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3